DOUCET, Judge.
For the reasons set forth in the case of American Well Service & Drilling, Inc. v. Wanda Enterprises, Ltd., 482 So.2d 997 (La.App. 3rd Cir.1985), the judgment rendered by the trial court is set aside and it is ordered, adjudged and decreed that judgment be rendered in favor of Equipment, Inc. and against Wanda Enterprises, Ltd. in the amount of $11,400.00 with legal interest from the date of judicial demand until paid. Wanda shall pay all costs of these proceedings including costs of the trial court and costs of this appeal.
JUDGMENT SET ASIDE, RECAST AND RENDERED.